10
11
“12
13
14
LS
16
17
18
19

20

"7

ee fe

23

24

25

 

Case 1:20-cv-11317-DJC Document 1-2 Filed 07/13/20 Page 1 of 2

19

be transferred down here. We're going to have to have
another hearing on them, and some of them are --

THE COURT: So you're giving me a preview?

MS. MASTIN: Well, some of them ee duplicative.

THE COURT: There's something that can be said about —~

MS. MASTIN: To the extent that Your Honor made any
decisions today, that would affect them, but I --

THE COURT: ‘You're saul ney thet none aE these sHivene we
have today were even served upon you in exoper <<
MS. MASTIN: ‘That's my understanding, Your Honor.
Okay. Do you have anything to say about

ALOE ELE TT FELL
the hundred million dollars that the defendant is willing to

{OLR RI ON IK ay ya Co

 

See ee te eM

(Sail ois 7 sel ie eg We SHE Jue Sle hE
put up to escape his murder See

qt SALT ee oe gre ea Palas s By sD Cel PR ERI PR. Re AO

Ae

MS. MASTIN: Well, Your Honor, I believe the sovereign
"Wee er per ery sei see TLR TR ESE AE COE AEN TE

citizen pene believes the federal government retains
~ PL RE NMS Hats mages ke ae Se BE oa, gy eA IT RL NE EERE

funds in secret accounts which can De released to a-
ere NS A SBP sghOE oar £F Se er yr oy pera ae ah eee Ay r

defendant. However, the Sixgnonwee ely eS, suggest: that

canna aes caeemaessrciasae : 7 :

that is untrue at this time.

 

 

serena. a

However, if Ene defendant can produce that ‘money, we
SO AA AREAS O TT,

Ute el

ly a= he
can certainly _the ne Commonwealth would certainly be

ee eee

 

prepared to re- address. the issue at that time.

cD Pe a pyEraee ee: any A yshes ge an Ra ea

THE COURT: Instead of ~#ven porter Qewauain]

ae ae TRIAD 0 eeertate st aes:

   

ne 7,

MS. MASTIN: Well, Your Honor, it! ‘s interesting on
Seen eaDatolan

that, because I be Lene the account number is, I would

rr er TR a et DS, mentee meet e aia
suggest, somewhat suspect, but I really --

i sa ean A ee

8

 
10

11

13

14

LS

16
17
18

19

Case 1:20-cv-11317-DJC Document 1-2 Filed 07/13/20 Page 2 of 2

20

THE COURT: Have you ‘checked it out?

    
   

MS. MASTIN: personally. The defendant

 

os have Dot

 

doesn't say what bank this would be coming from.

THE COURT: Okay. Thank you very much.
MS. MASTIN: Thank you.
THE COURT: Anything to add,. sir?

THE DEFENDANT: Yes, there's a few things.

First and foremost, any comment of omeeed in citizen
movement that she's talking about, I present to _ rules
ana regulation of Massachusetts General Laws.

THE COURT:

And the Rules of Criminal procedure --

Civil Procedure, I'm sorry. ‘You do site the Rules ef Civil

 

 

 

Procedure. And you've cited that.

-THE DEFENDANT: And everything

front of this Court as an executor,

office of the court, is [low audio].

points ~o be made for [low audio].

checking or any type of fact finding.
It's a fraudulent conversion that took place.

to recognize this and put this behind us.

Thank you.

that I have put forth in

which is also in the
‘And yes, there is
She said there's no
So it's fraudulent.
, i'm willing

But it seems it's

‘ going to Geary on, or trying to be carried on to something

rekse: this: can. ber relieved promptly. while We LecogniZ ze that

rer Larrea ian z

whatever debt-of claim or proof of claim that's put forth,

-and then we can move from there.

But I would like to know, the Commonwealth did say that

 
